                Case 08-12229-MFW            Doc 12724        Filed 06/08/21        Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


    In re                                                    Chapter 11

    WASHINGTON MUTUAL, INC., et al., 1                       Case No. 08-12229 (MFW)

                   Reorganized Debtors.



            NOTICE OF AGENDA FOR VIDEO HEARING SCHEDULED
          FOR JUNE 11, 2021 AT 9:00 A.M. (PREVAILING EASTERN TIME),
      BEFORE THE HONORABLE MARY F. WALRATH, AT THE UNITED STATES
           BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE


            THE REMOTE HEARING WILL BE CONDUCTED ENTIRELY BY ZOOM
             AND REQUIRES ALL PARTICIPANTS TO REGISTER IN ADVANCE.
                    COURTCALL WILL NOT BE USED TO DIAL IN.

        PLEASE USE THE FOLLOWING LINK TO REGISTER FOR THE HEARING:

     https://debuscourts.zoomgov.com/meeting/register/vJIsc-qvpzgqEpffFNjDjZKEZ8PCtHZg23o

        ONCE REGISTERED, PARTIES WILL RECEIVE A CONFIRMATION EMAIL
         CONTAINING PERSONAL LOG-IN INFORMATION FOR THE HEARING.


I.          CONTESTED MATTERS GOING FORWARD:

1.          Emergency Motion of WMI Liquidating Trust to Reopen the Chapter 11 Case of
            Washington Mutual, Inc. for the Limited Purpose of (I) Enforcing the Exculpation,
            Injunction, Release and Discharge Provisions of the Debtors’ Joint Chapter 11 Plan
            and Confirmation Order and (II) Imposing Sanctions [Docket No. 12715 – filed June
            4, 2021]

            Objection/Response Deadline:            At the hearing.




1
   The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, are: (i) Washington Mutual, Inc. (3725); and (ii) WMI Investment Corp. (5395). The
Reorganized Debtors had a former address of 1201 Third Avenue, Suite 3000, Seattle, Washington 98101.



RLF1 25442092v.1
                Case 08-12229-MFW        Doc 12724     Filed 06/08/21   Page 2 of 3




         Objections/Responses Received:

         i.        Objection of Alice Griffin to Emergency Motion of WMI Liquidating Trust to
                   Reopen the Chapter 11 Case of Washington Mutual, Inc. for the Limited
                   Purpose of (I) Enforcing the Exculpation, Injunction, Release, and Discharge
                   Provisions of the Debtors’ Joint Chapter 11 Plan and Confirmation Order and
                   (II) Imposing Sanctions [Docket No. 12718 – filed June 7, 2021]

         Related Documents:

         i.        Order Shortening the Notice and Objection Periods for (I) the Motion to
                   Reopen the Bankruptcy Case and (II) the Motion to Enforce [Docket No.
                   12719 – entered June 7, 2021]

         ii.       Notice of Motions and Hearing [Docket No. 12720 – filed June 7, 2021]

         iii.      Notice of Rescheduled Hearing [Docket No. 12723 – filed June 8, 2021]


         Status: The hearing on this matter will go forward.

2.       Motion of WMI Liquidating Trust to (I) Enforce the Exculpation, Injunction,
         Release, and Discharge Provisions of the Debtors’ Joint Chapter 11 Plan and
         Confirmation Order and (II) Impose Sanctions [Docket No. 12715, Exhibit B – filed
         June 4, 2021]

         Objection/Response Deadline:         At the hearing.

         Objections/Responses Received:

         i.        Objection of Alice Griffin to Emergency Motion of WMI Liquidating Trust to
                   Reopen the Chapter 11 Case of Washington Mutual, Inc. for the Limited
                   Purpose of (I) Enforcing the Exculpation, Injunction, Release, and Discharge
                   Provisions of the Debtors’ Joint Chapter 11 Plan and Confirmation Order and
                   (II) Imposing Sanctions [Docket No. 12718 – filed June 7, 2021]

         Related Documents:

         i.        Order Shortening the Notice and Objection Periods for (I) the Motion to
                   Reopen the Bankruptcy Case and (II) the Motion to Enforce [Docket No.
                   12719 – entered June 7, 2021]

         ii.       Notice of Motions and Hearing [Docket No. 12720 – filed June 7, 2021]

         iii.      Notice of Rescheduled Hearing [Docket No. 12723 – filed June 8, 2021]

         Status: The hearing on this matter will go forward.

                                                 2

RLF1 25442092v.1
               Case 08-12229-MFW   Doc 12724   Filed 06/08/21     Page 3 of 3




Dated: June 8, 2021
Wilmington, Delaware

                                      /s/ Travis J. Cuomo
                                      RICHARDS, LAYTON & FINGER, P.A.
                                      Marcos A. Ramos (No. 4450)
                                      Cory D. Kandestin (No. 5025)
                                      Travis J. Cuomo (No. 6501)
                                      One Rodney Square
                                      920 North King Street
                                      Wilmington, Delaware 19801
                                      Telephone: (302) 651-7700
                                      Facsimile: (302) 651-7701

                                               -and-

                                      PROSKAUER ROSE LLP
                                      Brian S. Rosen
                                      Eleven Times Square
                                      New York, NY 10036
                                      Telephone: (212) 969-3000
                                      Facsimile: (212) 969-2900

                                      Counsel for WMI Liquidating Trust




                                         3

RLF1 25442092v.1
